Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 13, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  158070-1                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  WILLIAM SCOTT KINCAID, ERAINA POOLE,                                                                 Richard H. Bernstein
  GEORGE POOLE, and MARY B. BELL,                                                                      Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 158070; 158071
                                                                    COA: 337972; 337976
                                                                    Genesee CC: 12-098490-CZ
  CITY OF FLINT,
             Defendant-Appellee.

  _________________________________________/

         By order of December 4, 2018, the application for leave to appeal the June 26,
  2018 judgment of the Court of Appeals was held in abeyance pending the decision in
  Genesee Co Drain Comm’r Jeffrey Wright v Genesee Co (Docket No. 156579). On order
  of the Court, the case having been decided on July 18, 2019, 504 Mich. 410 (2019), the
  application is again considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE the judgment of the Court of Appeals and we REMAND this
  case to that court for its consideration of plaintiffs’ unjust enrichment claims in light of
  Genesee Co Drain Comm’r Jeffrey Wright, and, if necessary, the issues raised by the
  defendant but not addressed by that court during its initial review of this case.

         We do not retain jurisdiction.

        CLEMENT, J., did not participate due to her prior involvement as chief legal
  counsel for the Governor.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 13, 2019
         t1210
                                                                               Clerk